            Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 1 of 13



1                                                           HONORABLE BENJAMIN H. SETTLE
2

3

4

5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6                                       AT TACOMA
7
     HP TUNERS, LLC, a Nevada limited liability)
8
     company,                                  )      CASE NO. 3:17-cv-05760-BHS
                                               )
9                     Plaintiff,               )      MOTION TO COMPEL
                                               )      SUPPLEMENTATION OF
10         vs.                                 )      PRODUCTION, FOR SANCTIONS, AND
                                               )      TO REMOVE CONFIDENTIALITY
11   KEVIN SYKES-BONNETT and SYKED)                   DESIGNATIONS AND AUTHORIZE
     ECU    TUNING    INCORPORATED,           a)      PRODUCTION
12   Washington  corporation,    and    JOHN)
     MARTINSON,                                )      NOTING DATE:           FEBRUARY 5, 2021
13
                           Defendants.                ORAL ARGUMENT REQUESTED
14

15
            Plaintiffs HP TUNERS, LLC, a Nevada limited liability company (“HPT”), brings this
16
     Motion to Supplementation of Production, for Sanctions, and to Remove Confidentiality
17
     Designations and Authorize Production against Defendants KEVIN SYKES-BONNETT,
18
     SYKED ECU TUNING INCORPORATED and JOHN MARTINSON (collectively,
19
     “Defendants”). In support thereof, HPT states as follows:
20
                                           INTRODUCTION
21

22          By this motion, HPT’s motion seeks narrow relief in accordance with the Federal Rules

23   of Civil Procedure and the Stipulated Protective Order (Dkt. 39) entered herein. Specifically,

24   HPT seeks to: (1) compel Defendants to supplement their production with additional documents

25   and communication between Defendants and Kenneth Cannata since the date of their last

     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                      PO Box 611
     PRODUCTION - page 1
                                                                                       Vancouver, WA 98666-0611
                                                                                                   (360) 750-7547
              Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 2 of 13



1    production of documents pursuant to Defendants’ duty to supplement under Rule 26(a); (2)
2    compel      Defendants    to     produce     all   emails     from        the       email         account
3
     somethingnew1892@yahoo.com in native format which Defendants previously agreed to
4
     produce and which email account was transferred into the custody of Defendants’ Attorney, Phil
5
     Mann, during Kevin Sykes-Bonnett’s (“Sykes-Bonnett”) deposition for this very purpose; and
6
     (3) obtain a Court order pursuant to the Stipulated Protective Order entered in this case, which
7
     expressly authorizes production of “confidential” material to “the author or recipient of a
8
     document containing the information”, to remove Defendants’ blanket confidentiality
9

10
     designation concerning communications they produced in this case between Defendants and

11   Kenneth Cannata vis-à-vis Mr. Cannata himself, and to authorize the production of such

12   communications to Kenneth Cannata in other litigation between Plaintiff and Kenneth Cannata.

13   Despite numerous attempts to meet and confer and obtain Defendants’ compliance with these

14   requests, Defendants have failed and refused to supplement the production or agree to lift the
15
     confidentiality designation of the Cannata communications to allow production of said
16
     communications to Mr. Cannata himself. Defendants have similarly refused to even engage in
17
     good faith efforts to meet and confer prior to the filing of this motion, and which may have
18
     avoided the present need for Court intervention. This motion follows.
19
                                    RELEVANT BACKGROUND
20
              Despite numerous efforts to obtain Defendants’ compliance with discovery through
21
     various “meet and confer” conferences and by agreement, Defendants’ non-compliance with
22

23   discovery, discovery abuses and gamesmanship continue. Since May, 2019, Plaintiff’s counsel

24   has conferred repeatedly with Defendants’ counsel in an effort to obtain Defendants’

25


     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
     PRODUCTION - page 2
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
             Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 3 of 13



1    supplemental production of Defendants’ communications with Kenneth Cannata that have taken
2    place since March 24, 2017, which is the date of the last text message produced by Defendants.
3
            In addition, despite having agreed to provide and numerous requests by Plaintiff,
4
     Defendants have failed and refused to produce native emails from Sykes-Bonnett’s secret
5
     somethingnew1892@yahoo.com email address, which Mr. Mann took custody of during the
6
     deposition of Mr. Sykes-Bonnett for this very purpose. At Mr. Sykes-Bonnett’s videotaped
7
     deposition, frequent discussion ensued with the deponent and between counsel regarding Sykes-
8
     Bonnett’s text messages with Cannata, and their email exchanges from different email
9

10
     addresses1. Defendants’ counsel agreed at the time to supplement prior discovery with these

11   items. See Fed. R. Civ. P. 26(e).

12          Following the deposition, Defendants produced various text message communications

13   with Kenneth Cannata through the date of March 24, 2017. However, Defendants admitted they

14   were communicating with Mr. Cannata via text message following that date and presumably up
15
     to and including the present. Consequently, Plaintiff is seeking Defendants’ supplementation of
16
     its earlier production by providing the additional text message communications between
17
     Defendants and Kenneth Cannata since March 24, 2017 and/or production of text messages
18
     between Defendants and Mr. Cannata since approximately May 16, 2019, the date on which
19
     Defendants finally produced the text messages (only) through March 24, 2017.
20
            In    addition,    with      regard   to   the   native     emails        from        the       secret
21
     somethingnew1892@yahoo.com email address, Plaintiff’s counsel followed up and conducted a
22

23

24

25
     1
            Transcript of the Discovery Deposition of Kevin Sykes-Bonnett dated May 16, 2019
     (“Sykes-Bonnett Tr.”), pp. 342-43, 364-67, 466.
     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
     PRODUCTION - page 3
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 4 of 13



1    “meet and confer” with Defendants’ counsel both by telephone and in writing2, stating on August
2    13, 2019:
3
            Phil – Pursuant to our prior agreement relating to discovery, we still need the
4
            production of the native format emails between Kevin and Ken from the secret
            account that you are now the custodian of. I understand that you are traveling and
5           we can address the issue when you return to the office. Thank you.

6           Regards,

7           Andrew

8           Defendants’ counsel responded: “Thanks Andrew, we can get on this upon my return.
9
     Regards, Phil”3. Defendants’ counsel never did “get on this”, however, and Defendants never
10
     supplemented their prior discovery responses as required by Rule 26(e) nor as repeatedly
11
     conferred about and agreed to by Defendants’ counsel.
12
            On August 31, 2020, Plaintiff’s counsel renewed his “meet and confer” efforts with
13
     Defendants’ counsel, and summarized the difficult history in attempting to obtain Defendants’
14
     compliance with their duty (and agreements) to supplement discovery since May, 2019.4 On
15
     September 2, 2020, Defendants’ counsel responded, and without ever denying his prior
16

17   agreement(s) to supplement discovery, represented that he and Sykes-Bonnett “would like to

18   speak regarding the emails you requested. I think we can work something out and will contact

19   you soon …”. Plaintiff’s counsel responded affirmatively to discuss the emails and related

20   document production issues.5 Yet again, Defendants produced no documents.
21

22
     2
           See LCR 16(b)(3), 26(f)(3), 37(a), and Judge Benjamin H. Settle’s Chamber Procedures,
     Discovery Disputes.
23   3
           The August 13, 2019 email exchange between counsel is attached as Exhibit A.
     4
           See August 31, 2020 email from Plaintiff’s counsel to Defendants’ counsel, attached as
24   Exhibit B.
     5
           The emails between counsel, dated September 2 and October 13, 2020 are attached as
25
     Exhibit C.

     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
     PRODUCTION - page 4
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
             Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 5 of 13



1           Plaintiff has met and conferred and obtained the agreement of Defendants’ counsel for
2    over twenty (20) months, and attempted to have Defendants’ counsel abide by his agreements
3
     and duty to supplement discovery pursuant to Rule 26(e). Not only has Defendants’ counsel
4
     refused to comply, but most recently has refused Plaintiff’s good faith efforts to confer and
5
     potentially resolve this dispute, now flatly denying that any ongoing duty to supplement even
6
     exists. Cf. BWP Media, USA, Inc. v. Rich Kids Clothing Co., LLC, 2015 U.S. Dist. LEXIS 8034,
7
     *6 (W.D. Wash. Jan. 23, 2015) (parties are required under Rule 26(e) to supplement or correct
8
     initial disclosures on an ongoing basis); Fed. R. Civ. P. 26(e).On January 25-26, 2021, Plaintiff’s
9

10
     counsel sent emails to Defendants’ counsel6 to attempt a resolution in advance of filing this

11   Motion, and to do so in accordance with all applicable local rules, this Court’s Chambers

12   Procedures, and the parties’ Protective Order. See LCR 37(a), Dkt. 39, at §6.2, and Judge

13   Benjamin H. Settle’s Chamber Procedures, Discovery Disputes. Not only has Defendants’

14   counsel steadfastly avoided supplemental production of the documents he has previously agreed
15
     to produce, but now (a) denies any duty to supplement production under Rule 26(e); and (b)
16
     similarly refuses to engage in any good faith efforts at resolution in accordance with the local
17
     rules and procedures of this Court.7    Instead of expressing any willingness to speak further,
18
     attempt good faith resolution, or agree to mutually set up a conference with the Court to
19
     potentially avoid this Motion, Defendants’ counsel contends as follows:
20
            …as you know, the discovery cutoff in this case has long since passed. If you
21          wish to reopen discovery, you should file a motion to do so and establish good
            cause for so doing. We have long ago provided the discovery that defendants
22

23   6
            Plaintiff’s counsel attempted to confer with Defendant’s counsel by sending three (3)
24   emails on January 25 and 26, 2021 before receiving any response from Defendants’ counsel,
     with those emails attached hereto as Exhibit D.
25
     7
            See email dated January 26, 2021 from Defendants’ counsel, Phil Mann, attached hereto
     as Exhibit E.
     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
     PRODUCTION - page 5
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 6 of 13



1           were required to, and the supposed obligation to “supplement” discovery does not
            extend to the matters you now seek.
2
            Contrast Exhibit E with Fed. R. Civ. P. 26(e), Sharma v. City of Vancouver, 2007 U.S.
3

4
     Dist. LEXIS 10285, *4 (W.D. Wash. Dec. 13, 2007), Fuller v. Cty. of Kitsap, 2017 U.S. Dist.

5    LEXIS 192602, *17-18 (W.D. Wash. Nov. 21, 2017), BWP Media, 2015 U.S. Dist. LEXIS at

6    *6.

7           In light of Defendants’ deliberate, longstanding, and continued noncompliance,

8    exacerbated by an utter refusal to confer in any good faith effort at resolution short of court
9
     involvement, Plaintiff HPT now moves this Court to compel Defendants’ production of the
10
     documents sought and to impose sanctions. See Fed. R. Civ. P. 37.
11
            By this motion, Defendant also seeks to preclude and/or remove confidentiality
12
     designation(s) for (a) disclosure of any and all communications and documents to the original
13
     authors or recipients, specifically including those authored or received by Cannata; (b) for the
14
     purpose of disclosing these documents to Cannata in the United States District Court for the
15
     District of Nevada case of HP Tuners, LLC v. Kenneth Cannata, No. 3:18-cv-00527 (“Cannata
16

17   Litigation”) in accordance with the parties’ Protective Order (Dkt. 39), Addendum to Protective

18   Order (Dkt. 118) (“Addendum”), and the law of the case as articulated in the Order Denying

19   Defendants’ Motion for Sanctions for Breach of Protective Order dated August 10, 2020 (Dkt.

20   264). Here, Defendants’ communications with Mr. Cannata are not “confidential” vis-à-vis Mr.
21   Cannata himself pursuant to the express language of the Stipulated Protective Order, which
22
     permits the disclosure even of “CONFIDENTIAL” Information or Items to:
23
            (g) the author or recipient of a document containing the information or a
24          custodian or other person who otherwise possessed or knew the information

25          (Dkt. 39, p. 3 at §4.2(g)).


     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
     PRODUCTION - page 6
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
             Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 7 of 13



1
            Consequently, production of the communications between Defendants and Mr. Cannata
2
     should be authorized. Plaintiff HPT’s counsel has conferred with Defendants’ counsel in an
3

4
     effort to make every attempt to resolve any dispute regarding confidential designations without

5    court involvement, but Defendants have not consented to such production of their

6    communications with Mr. Cannata to Mr. Cannata, or even to follow the “meet and confer”

7    requisites of the parties’ Stipulated Protective Order, local rules or Chambers Procedures of the

8    Court. Contrast Exhibit E with Dkt. 39, at p.6-7, §6.2, LCR 26(f)(3), 37(a)(1), and Judge
9
     Benjamin H. Settle’s Chamber Procedures, Discovery Disputes
10
            The parties’ Stipulated Protective Order, consistent with the local rules of this Court,
11
     does not confer blanket protection on all disclosures or responses to discovery but extends only
12
     to limited information or items entitled to confidential treatment under applicable legal
13
     principles. The disclosure to Cannata of his own texts, emails, and/or documents, is not entitled
14
     to such protection.
15
                                              ARGUMENT
16

17     THE MOTION TO COMPEL SHOULD BE GRANTED PURSUANT TO FRCP 26(e)
         AND DEFENDANTS’ REPEATED REPRESENTATIONS OF AGREEMENT
18
            A.      Defendants’ Duty To Supplement Discovery
19
            Rule 26 of the Federal Rules of Civil Procedure requires parties who have responded to
20
     interrogatories, request for production, or requests for admission, to supplement or correct its
21
     disclosure or response if additional information has not otherwise been made known to the other
22
     party during the discovery process or in writing. See Fed. R. Civ. P. 26(e). Counsel are expected
23
     to cooperate with each other to facilitate the exchange of discoverable information. LCR 26(f).
24          The obligation to supplement discovery is not subject to prior cutoff dates, but is an
25   ongoing obligation. See Fed. R. Civ. P. 26(e), BWP Media, 2015 U.S. Dist. LEXIS at *6.

     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
     PRODUCTION - page 7
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
             Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 8 of 13



1           Defendants, in a continued obfuscation of discovery, have failed and refused to
2    supplement their prior production and produce relevant and material documents and information.

3    As noted hereinabove, Plaintiff’s repeated attempts to obtain Defendants’ cooperation and

4    compliance have been disregarded since May, 2019.

5           By this motion, Plaintiff is merely seeking supplementation of production of the

6    additional text message communications between Defendants and Kenneth Cannata since March
     24, 2017 and/or production of text messages between Defendants and Mr. Cannata since
7
     approximately May 16, 2019 when Defendants finally produced the text messages through
8
     March 24, 2017. Plaintiff’s motion in this regard should be granted.
9
            B.      Communications Involving Kenneth Cannata Are Not “Confidential” or
10
                    “Highly Confidential” Vis-à-Vis Plaintiff’s Litigation With Cannata Himself
11
            Local Civil Rule 26(c)(2) permits parties to file a stipulated protective order to protect
12
     confidential, proprietary, or private information that warrants special protection. LCR 26(c)(2).
13
     Such protective orders do not purport to confer blanket protection on all disclosures or responses
14
     to discovery, but rather extend only to the protection from public disclosure and use the limited
15
     information or items that are entitled to confidential treatment under applicable legal principles
16
     (and do not presumptively entitle parties to file confidential information under seal). Id. See
17   also Dkt. 39, at ¶1.   Communications involving Kenneth Cannata which are disclosed to by
18   Defendants to Plaintiff HPT in this case, are neither confidential nor private as to Mr. Cannata
19   himself. The Stipulated Protective Order expressly authorizes the disclosure of “confidential”

20   information or items to: “(g) the author or recipient of a document containing the information or

21   a custodian or other person who otherwise possessed or knew the information”. (Dkt. 39, p. 3 at

22   §4.2(g)). However, according to the stipulated Protective Order in this case, “CONFIDENTIAL”

23   or “HIGHLY CONFIDENTIAL” material cannot be disclosed in the Cannata Litigation unless
     ordered by the Court or permitted in writing by the designating party. (Dkt. 39, at §4.2).
24

25


     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
     PRODUCTION - page 8
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
             Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 9 of 13



1           By this motion, Plaintiff seeks an order authorizing the production of Defendants’
2    communications with Mr. Cannata to Mr. Cannata.            Because the communications are not

3    confidential as to Mr. Cannata himself, there should be no restriction on producing Defendants’

4    communications with him to him as he was a party to the communications and, thus, an author

5    and recipient of such communications and information.

6           As noted above, Plaintiff’s attempts to meet and confer on this issue have been rebuffed
     and this issue cannot be resolved without Court intervention. Contrast Dkt. 39, at §6.2 with
7
     Exhibits D-E. Accordingly, it is incumbent upon Defendants to file and serve a motion to retain
8
     confidentiality of any communications authored or received by Cannata in accordance with
9
     Local Civil Rule 7. (Dkt. 39, at §6.3). Plaintiff’s contention as to the non-confidentiality of
10
     showing Mr. Cannata communications which he authored or received is by no means frivolous
11
     or for any improper purpose. (Id.). Rather it is logical, proper, and consistent with the Stipulated
12
     Protective Order and applicable legal principles. (Id, at §§1, 5.1; see also LCR 26(c)(2)).
13
            It also bears note that this Court has had a prior opportunity to address these issues.
14
     Defendants had previously moved for sanctions against Plaintiff for an alleged violation of the
15
     Protective Order. (Dkt. 246). The subject of that motion involved Plaintiff’s filing of portions of
16
     deposition transcripts from this case in the referenced Cannata Litigation under the contention
17   that the subject materials contained no confidential or proprietary information of the Defendants.
18   (Dkt. 2648, at 2). Although in that instance there was an issue as to whether Defendants had
19   agreed to or waived any objection to the use of the transcript in the Cannata Litigation, the Court

20   also addressed whether or not the materials from this case filed in the Cannata Litigation ever

21   warranted confidentiality protection at all. (Id, at 9). In addition to the Court determining that

22   Plaintiff did not file the materials in bad faith, the Court stated that there was no showing by

23   Defendants “that plaintiff filed or disclosed materials that ever warranted confidentiality

24

25
     8
            Dkt. 264 is the Order Denying Defendants’ Motion for Sanctions for Breach of Protective
     Order dated August 10, 2020 by United States Magistrate Judge Theresa L. Fricke.
     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                          Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
     PRODUCTION - page 9
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 10 of 13



1    protection, and those materials were erroneously labeled confidential at the outset under the
2    Court’s Protective Order”. (Id) (emphasis added).

3           Just as the Court took pains to emphasize the prohibition against blanket protection of

4    discovery and “mass, indiscriminate, or routinized designations” in that instance, the same

5    analysis should apply here to Cannata being shown his own communications. (Id). Such

6    disclosure is not entitled to confidential treatment and represent communications “for which
     protection is not warranted [but] swept unjustifiably within the ambit” of the Protective Order.
7
     (Dkt. 39, at §5.1).
8
            C.      Sanctions Should Be Imposed Against Defendants Based On Their
9                   Discovery Abuses
10
            The origin of this dispute dates back to the May, 2019 deposition of Sykes-Bonnett, at
11
     which time Defendants’ counsel acquiesced and agreed to supplement their prior document
12   production with the materials sought by Plaintiffs.        Plaintiff’s counsel continued to take
13   Defendants’ counsel at his word. But for 20 months Defendants’ counsel has vacillated between
14   agreement, delay, and belligerence, all with the same result of avoiding compliance with Federal

15   Rule of Civil Procedure 26. Contrast Fed. R. Civ. P. 26(e) with Exhibits A-D.

16          FRCP 37(c) grants the court discretion to issue sanctions when a party fails to provide

17   information and supplement discovery as required by Rule 26(e). See Fuller, 2017 U.S. Dist.

18   LEXIS at *17-18; Fed. R. Civ. P. 37(c). When a failure to supplement and disclose has been

19
     established, the party facing sanctions bears the burden of proving that its failure to disclose the
     required information was substantially justified or is harmless. See R & R Sails, Inc. v. Ins. Co.
20
     of Pennsylvania, 673 F.3d 1240, 1246 (9th Cir. 2012). This burden, along with a requirement to
21
     have conferred and attempt resolution, is on Defendants to establish a legitimate basis for their
22
     failure to timely supplement their initial document production, and the gamesmanship of
23
     agreeing, then delaying, and then refusing, over a 20 month period.
24
            It is within the Court’s discretion to order payment of the reasonable expenses, including
25
     attorney’s fees, caused by the failure to disclose or supplement. Fuller, 2017 U.S. Dist. LEXIS

     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                          Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
     PRODUCTION - page 10
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 11 of 13



1    at *19-20 citing Fed. R. Civ. P. 37(c)(1)(A). Courts may also “rely upon their inherent powers to
2    sanction bad faith conduct” even when federal rules and statutes are also available to address

3    misconduct and abuse of the judicial system. (Dkt. 264, at 3 citing F.J. Hanshaw Enterprises,

4    Inc. v. Emerald River Development, Inc., 244 F.3d 1128, 1136 (9th Cir. 2001).

5           WHEREFORE, HP TUNERS, LLC, respectfully prays that this Honorable Court grant its

6    Motion to Compel, for Sanctions, and to Remove Confidentiality Designations, and to order the

7    following:

8           (a)    That Defendants be compelled to produce within seven (7) days:

9                  (1)     Text message communications between Defendants and Kenneth Cannata
                   since March 24, 2017; and
10
                   (2)     Text message communications between Defendants and Kenneth Cannata
11
                   since May 16, 2019; and
12                 (3)     Any and all electronic email communications in their native format
13                 exchanged and sent between the email addresses somethingnew1892@yahoo.com
                   and fhptuners@yahoo.com (admitted being in the possession, custody and control
14
                   of Defendants’ counsel).
15
            (b)    A determination that any communications between Defendants and Kenneth
16
                   Cannata are not appropriately designated as “CONFIDENTIAL” or “HIGHLY
17
                   CONFIDENTIAL” as to Mr. Cannata and his counsel and that such
18
                   communications may be produced to Kenneth Cannata and his counsel in the
19
                   Cannata Litigation; and
20
            (c)    For sanctions to be imposed on Defendants for their noncompliance with
21
                   discovery which include, but are not necessarily limited to, ordering Defendants’
22
                   payment of Plaintiff’s reasonable expenses, including attorney’s fees, caused by
23
                   the failure to disclose or supplement; and,
24
            (d)    For such other and further relief which this Honorable Court deems appropriate.
25


     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
     PRODUCTION - page 11
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
            Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 12 of 13



1    Dated this 27th day of January, 2021             Respectfully submitted,
2                                                     s/ Andrew P. Bleiman
                                                      Attorneys for HP Tuners, LLC
3    Stephen G. Leatham, WSBA #15572
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
4    211 E. McLoughlin Boulevard
     Vancouver, WA 98666-0611
5
     Telephone: (360) 750-7547
6    Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
7
     Andrew P. Bleiman (admitted pro hac vice)
8    Marks & Klein
     1363 Shermer Road, Suite 318
9    Northbrook, Illinois 60062
     (312) 206-5162
10   andrew@marksklein.com
11
                           Certification Pursuant to Local Civil Rule 37(a)(1)
12
            In accordance with Local Civil Rule 37(a)(1) and the Protective Order entered on May
13
     21, 2018 (Dkt. 39), I hereby certify that on behalf of Plaintiff, both Mark Fishbein and I of Marks
14
     & Klein, LLP, have engaged in good faith meet and confer conferences with Defendants’
15
     counsel, Phil Mann, in an effort to resolve the dispute without court action. Electronic mail was
16
     exchanged between Phil Mann and I on: August 13, 2019, August 31, 2020, September 2, 2020,
17

18
     and October 13, 2020, and I conducted telephone conferences in connection with such electronic

19   communications. Electronic mail was also sent by Plaintiff’s attorney, Mark Fishbein, to Phil

20   Mann, on January 25, 2021 and on January 26, 2021.

21                                                    s/ Andrew P. Bleiman

22

23

24

25


     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
     PRODUCTION - page 12
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
           Case 3:17-cv-05760-BHS Document 267 Filed 01/27/21 Page 13 of 13



1                                  CERTIFICATE OF SERVICE
2          I hereby certify that on January 27, 2021, I caused the foregoing to be electronically with
3    the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                       MARKS & KLEIN

7                                                       s/ Andrew P. Bleiman
                                                        Andrew P. Bleiman (admitted pro hac vice)
8                                                       1363 Shermer Road, Suite 318
                                                        Northbrook, Illinois 60062
9                                                       Telephone: (312) 206-5162
                                                        E-mail: andrew@marksklein.com
10

11
                                                        Attorney for Plaintiff HP Tuners, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     MOTION TO COMPEL SUPPLEMENTATION OF
     PRODUCTION, FOR SANCTIONS, AND TO REMOVE                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     CONFIDENTIALITY DESIGNATIONS AND AUTHORIZE                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
     PRODUCTION - page 13
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
